--------------------------------------------------------------------------------

 

 

 

ARGENTEX MINING CORPORATION

SUBSCRIPTION AGREEMENT

UNITS

 

 




 

INSTRUCTIONS

All Subscribers:

1.           Complete and sign pages 2, 3 and 4 of the Subscription Agreement.

2.           If you are purchasing less than CDN$150,000, complete and sign
Accredited Investor Status Certificate which is attached as Schedule “A” to the
Subscription Agreement.

3.           If you are not an individual (that is, the Subscriber is a
corporation, partnership, trust or entity other than an individual) or you are a
portfolio manager, then complete and sign the “Corporate Placee Registration
Form” (Form 4C) which is attached as Schedule “C” to the Subscription Agreement.
If you have previously submitted this form to the TSX Venture Exchange and there
have been no changes to its content then please check the box to that effect on
page 4.

U.S. Subscribers Only:

Complete items 1, 2 and 3 above, as applicable. Also complete and sign U.S.
Accredited Investor Status Certificate which is attached as Schedule “B” to the
Subscription Agreement.

--------------------------------------------------------------------------------

THE SECURITIES SUBSCRIBED FOR HEREIN WILL BE SUBJECT TO A HOLD PERIOD UNDER THE
APPLICABLE SECURITIES LAWS OF THE SELLING JURISDICTIONS IN CANADA OF FOUR MONTHS
AND ONE DAY FROM THE CLOSING DATE (AS DEFINED IN THIS SUBSCRIPTION AGREEMENT)
AND THE CERTIFICATES EVIDENCING THE SECURITIES WILL BEAR A LEGEND TO THAT
EFFECT, AS APPLICABLE. CONSEQUENTLY, THE SECURITIES MAY ONLY BE RESOLD DURING
SUCH PERIOD IN ACCORDANCE WITH APPROPRIATE STATUTORY EXEMPTIONS FROM THE
PROSPECTUS REQUIREMENTS OF THE APPLICABLE SECURITIES LAWS OF THE SELLING
JURISDICTIONS IN CANADA OR IF APPROPRIATE CONSENTS OR DISCRETIONARY ORDERS HAVE
BEEN OBTAINED. THE SUBSCRIBER IS ADVISED TO CONSULT ITS OWN LEGAL ADVISORS IN
THIS REGARD.

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN
ISSUED IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “1933 ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.

SUBSCRIPTION FOR UNITS

TO: ARGENTEX MINING CORPORATION (the “Corporation”)     AND TO: Wellington West
Capital Markets Inc. (the “Agent”)     AND TO: Wellington West Capital Markets
(USA) Inc. (the “U.S. Affiliate”)

                          The undersigned (the “Subscriber”) hereby irrevocably
subscribes for and agrees to purchase the number of units (the “Units”) of the
Corporation set forth below at a price of CDN$0.70 per Unit on the terms and
conditions set out herein and in the applicable schedules attached hereto. Each
Unit shall consist of one (1) common share in the capital of the Corporation
(each a “Common Share”) and one-half (½) of one non-transferable common share
purchase warrant (each whole warrant, a “Warrant”). Each whole Warrant shall
entitle the holder to purchase one common share in the capital of the
Corporation (a “Warrant Share”) at a price of CDN$0.90 per Warrant Share for a
period of two years following the Closing Date (as defined below), provided,
however, that if at any time the average closing price for the Common Shares on
the TSX Venture Exchange (the “Exchange”) or the OTC Bulletin Board (the
“OTCBB”) (the exceeds CDN$1.25 for a period of 30 trading days or more, the
Corporation shall have the right, upon written notice to the Subscriber, to
reduce the exercise period of the Warrants to a period of 30 days beginning on
the date of the written notice. If the Corporation uses the average price on the
OTC Bulletin Board, the Corporation shall calculate the price in Canadian
dollars using the noon rate “$US/$CDN” published from time-to-time on the Bank
of Canada website. Notwithstanding the foregoing, the Corporation shall not give
such notice to the Subscriber until the Registration Statement (as defined
herein) has been declared effective by the United States Securities and Exchange
Commission (the “SEC”).

                          The Units are immediately severable into their
constituent Common Shares and Warrants upon issuance. The Units, Common Shares,
Warrants and Warrant Shares are herein collectively referred to as the
“Securities.” The Units are part of an offering (the “Offering”) of up to
5,000,000 Units for gross aggregate proceeds of up to CDN$3,500,000.

--------------------------------------------------------------------------------

- 2 -

Details of Subscriber:          
_________________________________________________   Number of Units:
________________________________ (Name of Subscriber - please print)          
By: ______________________________________________   Aggregate Subscription
Price: CDN$ ________________      (Authorized Signature)   (the “Subscription
Price”)       _________________________________________________   Details of
Beneficial Purchaser (if not the same as (Official Capacity or Title - please
print)     Subscriber):            
_________________________________________________  
_________________________________________________ (Please print name of
individual whose signature   (Name of Beneficial Purchaser) appears above if
different than the name of the     Subscriber printed above.)  
_________________________________________________     (Beneficial Purchaser’s
Address) Dated ________________________________, 2009        
_________________________________________________     (Beneficial Purchaser’s
Telephone Number) _________________________________________________    
(Subscriber's Address)          
_________________________________________________     (Subscriber's Address)    
      _________________________________________________     (Telephone Number)  
        _________________________________________________     (E-Mail Address)  
        Register the Units as set forth below:   Deliver the Units as set forth
below:       _________________________________________________  
_________________________________________________ (Name)   (Name)      
_________________________________________________  
_________________________________________________ (Account reference, if
applicable)   (Account reference, if applicable)      
_________________________________________________  
_________________________________________________ (Address)   (Contact Name)    
  _________________________________________________  
_________________________________________________ (Address)   (Address)        
  _________________________________________________     (Address)

*    *    *    *

Note: The Subscriber must either be:

(a)

purchasing the securities offered hereunder as principal or

    (b)

deemed to be purchasing such securities as principal, by virtue of being:


--------------------------------------------------------------------------------

- 3 -

(i) a trust company or trust corporation described in paragraph (16) of the
definition of “accredited investor” in Schedule “A” (other than a trust company
or trust corporation registered under the laws of Prince Edward Island that is
not registered or authorized under the Trust and Loan Companies Act (Canada) or
under comparable legislation in another jurisdiction of Canada) (and, if a U.S.
Person, a trust as described in Schedule “B”); or

(ii) a person described in paragraph (17) of the definition of “accredited
investor” in Schedule “A”.

Present Ownership of Securities

The Subscriber either [check appropriate box]:

[  ]

beneficially owns no common shares of the Corporation (“Common Shares”) or
securities convertible into Common Shares; or

 

 

[  ]

beneficially owns __________ Common Shares which includes __________ Common
Shares and/or convertible securities entitling the Subscriber to acquire an
additional __________ Common Shares.

Insider Status

The Subscriber either [check appropriate box]:

[  ] is an “Insider” of the Corporation as defined in the Policies of the
Exchange.     [  ] is not an Insider of the Corporation.

“Insider” means:

  (a)

a director or senior officer of the Corporation;

        (b)

a director or senior officer of a company that is an Insider or subsidiary of
the Corporation;

        (c)

a person that beneficially owns or controls, directly or indirectly, Common
Shares carrying more than 10% of the voting rights attached to all outstanding
Common Shares;

        (d)

the Corporation itself if it holds any of its own securities.

Member of “Pro Group”

The Subscriber either [check appropriate box]:

[  ] is a member of the “Pro Group” as defined in the Policies of the Exchange.
    [  ] is not a Member of the Pro Group.

“Pro Group” means:

  (a)

Subject to subparagraphs (b), (c) and (d), “Pro Group” will include, either
individually or as a group:

          (i)

the member (i.e. a member of the Exchange under the applicable Exchange
requirements) (the “Member”);

          (ii)

employees of the Member;

          (iii)

partners, officers and directors of the Member;

          (iv)

Affiliates (as defined in applicable Exchange policies) of the Member; and

          (v)

Associates (as defined in applicable Exchange policies) of any parties referred
to in subparagraphs (i) through (iv).

          (b)

The Exchange may, in its discretion, include a person or party in the Pro Group
for the purposes of a particular calculation where the Exchange determines that
the person is not acting at arm’s length to the Member.


--------------------------------------------------------------------------------

- 4 -


  (c)

The Exchange may, in its discretion, exclude a person from the Pro Group for the
purposes of a particular calculation where the Exchange determines that the
person is acting at arm’s length to the Member.

          (d)

The Exchange may deem a person who would otherwise be included in the Pro Group
pursuant to subparagraph (a) to be excluded from the Pro Group where the
Exchange determines that:

          (i)

the person is an affiliate or associate of the Member acting at arm’s length of
the Member;

          (ii)

the associate or affiliate has a separate corporate and reporting structure;

          (iii)

there are sufficient controls on information flowing between the Member and the
associate or affiliate; and

          (iv)

the member maintains a list of such excluded persons.

Corporate Placee Form

The Subscriber, if not an individual, either [check appropriate box]:

  [  ] has a current Corporate Placee Registration Form on file with the TSX
Venture Exchange; or         [  ]

has completed and returned with this Subscription Agreement a duly executed
Corporate Placee Registration Form (Schedule “C” to this Subscription
Agreement).

THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

--------------------------------------------------------------------------------

- 5 -

This subscription is accepted by Argentex Mining Corporation this _____ day of
___________________________, 2009.

ARGENTEX MINING CORPORATION


Per: __________________________________________
        Authorized Signatory

 

THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

--------------------------------------------------------------------------------

- 6 -


1.        Defined Terms.

In addition to the terms defined throughout this Subscription Agreement, the
following capitalized terms used in this Subscription Agreement have the
following meanings:

“1933 Act” means the United States Securities Act of 1933, as amended;

“1934 Act” means the United States Securities Exchange Act of 1934, as amended;

“Accredited Investor Status Certificate” means the accredited investor status
certificate in the form attached hereto as Schedule “A”;

“Agency Agreement” means the agency agreement to be entered into between the
Corporation and the Agent;

“Agent” has the meaning ascribed thereto on page 1 of this Subscription
Agreement;

“Agent’s Warrants” has the meaning ascribed thereto in Section 14 of this
Subscription Agreement;

“Agent’s Warrant Shares” has the meaning ascribed thereto in Section 14 of this
Subscription Agreement;

“beneficial purchaser” means a person for whom the Subscriber is acting in
purchasing the Units who will be the beneficial owner of the Securities within
the meaning attributed to it by Rule 13d-3 adopted by the SEC under the 1934
Act;

“beneficial ownership” has the meaning attributed to it by Rule 13d-3 adopted by
the SEC under the 1934 Act

“BC Act” means the Securities Act (British Columbia);

“Business Day” means any day except Saturday, Sunday or a statutory holiday in
Vancouver, British Columbia or Toronto, Ontario;

“Closing” means the closing on the Closing Date of the transaction of purchase
and sale of the Units as contemplated by this Subscription Agreement and the
Agency Agreement;

“Closing Date” means November 19, 2009, or such later date as may be agreed to
by the Agent and the Corporation;

“Closing Time” means 9:00 a.m. (Vancouver time) or such other time as the Agent
and the Corporation may agree;

“Commissions” has the meaning ascribed thereto in Section 21 of this
Subscription Agreement;

“Common Share” has the meaning ascribed thereto on page 1 of this Subscription
Agreement;

“Corporation” has the meaning ascribed thereto on page 1 of this Subscription
Agreement;

“Exchange” has the meaning ascribed thereto on page 1 of this Subscription
Agreement;

“International Jurisdiction” has the meaning ascribed thereto on page 14 of this
Subscription Agreement;

“NI 45-106” means National Instrument 45-106 – Prospectus and Registration
Exemptions;

“Offering” has the meaning ascribed thereto on page 1 of this Subscription
Agreement;

“OTCBB” has the meaning ascribed thereto on page 1 of this Subscription
Agreement;

--------------------------------------------------------------------------------

- 7 -


“PCMLTFA” has the meaning ascribed thereto in Section 5 of this Subscription
Agreement;

“Public Record” means the registration statements, prospectuses, annual reports,
quarterly reports, proxy statements, current reports, press releases and any
other documents or reports filed by the Corporation on SEDAR or with the SEC on
EDGAR during the 24 months preceding the date hereof;

“Registration Statement” means a registration statement on Form S-1, or a
successor form under the 1933 Act to register for resale the Warrant Shares;

“Regulation D” means Regulation D adopted by the SEC under the 1933 Act;

“Regulation S” means Regulation S adopted by the SEC under the 1933 Act;

“SEC” has the meaning ascribed thereto on page 1 of this Subscription Agreement;

“Securities” has the meaning ascribed thereto on page 1 of this Subscription
Agreement;

“Securities Laws” means the securities laws, regulations, rules, rulings and
oders and the blanket rulings and policies and written interpretations of, and
multilateral or national instruments adopted by, the Securities Regulators and
the policies and rules of any applicable stock exchange or quotation or stock
reporting system, including the Exchange and the OTCBB;

“Securities Regulators” means the securities commissions or other securities
regulatory authorities of all of the Selling Jurisdictions or the relevant
Selling Jurisdiction as the context so requires;

“Selling Jurisdictions” means all of the Provinces of Canada, the United States,
the state of the United States in which the Subscriber is resident, if
applicable, the United Kingdom, the remainder of Europe and any other
jurisdictions which are agreed to by the Corporation and the Agent; and “Selling
Jurisdiction” means, in the case of any subscriber, the jurisdiction(s) in which
such Subscriber is resident;

“Subscriber” has the meaning ascribed thereto on page 1 of this Subscription
Agreement;

“Subscription Agreement” means this subscription agreement and the schedules
attached hereto;

”Units” has the meaning ascribed thereto on page 1 of this Subscription
Agreement;

“United States” means the United States, as that term is defined in Rule 902 of
Regulation S;

“U.S. Accredited Investor” means an “accredited investor” as defined in Rule
501(a)(1), (2), (3) or (7) of Regulation D;

“U.S. Accredited Investor Status Certificate” means the accredited investor
status certificate in the form attached hereto as Schedule “B”;

“U.S. Affiliate” has the meaning ascribed thereto on page 1 of this Subscription
Agreement;

“U.S. Person” means a U.S. person as that term is defined in Rule 902 of
Regulation S;

“U.S. Subscriber” means (a) any person purchasing the Units in the United
States, (b) any U.S. Person, (c) any person purchasing the Units on behalf of
any person in the United States or any U.S. Person, (d) any person that receives
or received an offer for the Units while in the United States, or (e) any person
that is in the United States at the time the buy order was made or this
Subscription Agreement was executed;

“Warrant” has the meaning ascribed thereto on page 1 of this Subscription
Agreement; and

“Warrant Share” has the meaning ascribed thereto on page 1 of this Subscription
Agreement.

--------------------------------------------------------------------------------

- 8 -


All references herein to monetary amounts are to lawful money of Canada, unless
otherwise specified.

2.        Delivery and Payment. The Subscriber agrees to deliver by no later
than 1:00 p.m. (Toronto time) on November 11, 2009, to Wellington West Capital
Markets Inc. at 145 King Street West, Suite 700, Toronto, Ontario M5H 1J8,
Attention: Jamieson Bondarenko (Email: jbondarenko@wwcm.com, Tel: 416-847-3402,
Fax: 416-642-1910), the following:

  (a)

a completed and duly executed copy of this Subscription Agreement;

        (b)

if the Subscriber is purchasing less than CDN$150,000, a completed and duly
executed copy of the Accredited Investor Status Certificate which is attached
hereto as Schedule “A”;

        (c)

if the Subscriber is a U.S. Subscriber, a completed and duly executed copy of
the U.S. Accredited Investor Status Certificate which is attached hereto as
Schedule “B”;

        (d)

if applicable, a completed and duly executed copy of Corporate Placee
Registration Form (Form 4C) which is attached hereto as Schedule “C”;

        (e)

all other documents as may be required by the Securities Laws or requested by
the Agent, the U.S. Affiliate or the Corporation; and

        (f)

unless other arrangements acceptable to the Agent are made, a certified cheque,
bank draft or other form of payment in immediately available funds payable to
the Agent or such other person as the Agent shall direct the Subscriber,
representing the Subscription Price payable by the Subscriber for the Units set
out on the second page of this Subscription Agreement.

3.        Closing. The Closing will be held at the offices of the Corporation’s
legal counsel, Clark Wilson LLP at 885 West Georgia Street, Suite 800,
Vancouver, British Columbia at the Closing Time on the Closing Date, all in
accordance with this Subscription Agreement and the Agency Agreement. If, on or
prior to the Closing Time, the terms and conditions contained in this
Subscription Agreement and the Agency Agreement have been complied with to the
satisfaction of the Agent, or waived by the Agent, the Agent shall deliver to
the Corporation all completed Subscription Agreements and payment of the
aggregate Subscription Price for all of the Units sold pursuant to the Agency
Agreement against delivery by the Corporation, of certificates representing the
Common Shares and Warrants comprising the Units and such other documentation as
may be required pursuant to the Subscription Agreement and the Agency Agreement.
For greater certainty, delivery of the certificates representing the Common
Shares and Warrants shall be made by the Corporation to the Agent in the city of
Toronto, Ontario at the Closing Time. If, prior to the Closing Time, the terms
and conditions contained in this Subscription Agreement (other than delivery by
the Corporation to the Subscriber of certificates representing the Common Shares
and Warrants comprising the Units) and the Agency Agreement have not been
complied with to the satisfaction of the Agent, or waived by them, the Agent,
the Corporation and the Subscriber will have no further obligations under this
Subscription Agreement.

            The Subscriber acknowledges that the certificates representing
Common Shares and Warrants will be available for delivery upon Closing provided
that the Subscriber has satisfied the requirements of Section 2 hereof and the
Corporation has accepted this Subscription Agreement.

            It is a condition of Closing that (i) all documents required to be
completed and signed in accordance with Section 2 hereof be received prior to
the Closing Date, (ii) the Corporation having obtained all necessary approvals
and consents, including regulatory approvals, (iii) the issue and sale of the
Units being exempt from the requirement to file a prospectus and any requirement
to deliver an offering memorandum under applicable securities legislation
relating to the sale of the Units, or the Corporation having received such
orders, consents or approvals as may be required to permit such sale without the
requirement to file a prospectus or deliver an offering memorandum; and (iv) the
Corporation having obtained conditional approval of the Exchange for the listing
of the Common Shares, the Warrant Shares and the Agent’s Warrant Shares.

--------------------------------------------------------------------------------

- 9 -


4.        Certain Subscriber Acknowledgements. The Subscriber acknowledges and
agrees (on its own behalf and, if applicable, on behalf of each beneficial
purchaser for whom the Subscriber is contracting hereunder) with the
Corporation, the Agent and the U.S. Affiliate (which acknowledgements and
agreements shall survive the Closing) that:

  (a)

no securities commission, agency, governmental authority, regulatory body, stock
exchange or other entity has made any finding or determination as to the merit
for investment of, nor have any such agencies or governmental authorities,
regulatory bodies, stock exchanges or other entities made any recommendation or
endorsement with respect to, the Securities;

        (b)

the offer, sale and delivery of the Units is conditional upon such being exempt
from the prospectus requirements and any requirement to deliver an offering
memorandum in connection with the distribution of the Units under the Securities
Laws or upon the issuance of such orders, consents or approvals as may be
required to permit such sale without a prospectus;

        (c)

the Securities are subject to resale restrictions under the Securities Laws and
are otherwise subject to all of the terms, conditions and provisions of the
Agency Agreement and the Subscriber (and, if applicable, others for whom it is
contracting hereunder) will comply with all relevant Securities Laws concerning
any resale of the Securities and will consult with its legal advisors with
respect to complying with all restrictions applying to such resale;

        (d)

the financial statements of the Corporation have been prepared in accordance
with generally accepted accounting principles of the United States, which differ
in some respects from generally accepted accounting principles of Canada, and
thus may not be comparable to financial statements of Canadian companies;

        (e)

the purchase of the Units has not been made through or as a result of any
general solicitation or general advertising (as such terms are defined in Rule
502(c) of Regulation D) or any seminar or meeting whose attendees have been
invited by general solicitation or general advertising and the distribution of
the Units has not been accompanied by any advertisement, including, without
limitation, in printed public media, radio, television or telecommunications,
including electronic display or as part of a general solicitation;

        (f)

no prospectus or offering memorandum within the meaning of the Securities Laws
has been delivered to or summarized for or seen by the Subscriber (and, if
applicable, others for whom it is contracting hereunder) in connection with the
Offering and the Subscriber (and, if applicable, others for whom it is
contracting hereunder) is not aware of any prospectus or offering memorandum
having been prepared by the Corporation;

        (g)

in purchasing the Units, the Subscriber (and, if applicable, others for whom it
is contracting hereunder) has relied solely upon the Public Record relating to
the Corporation and this Subscription Agreement, and not upon any verbal or
written representation as to any fact or otherwise made by or on behalf of the
Corporation, the Agent or the U.S. Affiliate or any employee, agent or affiliate
thereof or any other person associated therewith. The Agent, the U.S. Affiliate
and their directors, officers, employees, agents and representatives, and the
Corporation’s counsel assume no responsibility or liability of any nature
whatsoever for the accuracy or adequacy of the Public Record upon which the
Subscriber’s investment decision has been made or as to whether all information
concerning the Corporation required to be disclosed by the Corporation has been
disclosed. The Subscriber, on its own behalf and on behalf of others for whom
the Subscriber is contracting hereunder, has acknowledged that the decision to
purchase the Units was made on the basis of the Public Record and this
Subscription Agreement and the Agent’s counsel and the Corporation’s counsel are
entitled to the benefit of this section;

        (h)

the Units are being offered for sale on a “private placement” basis;

        (i)

except for the Warrant Shares, none of the Securities have been or will be
registered under the 1933 Act or the securities laws of any state, and the
Securities may not be offered or sold,


--------------------------------------------------------------------------------

- 10 -


directly or indirectly, in the United States or to, or for the account or
benefit of, a U.S. Person or a person in the United States unless registered
under the 1933 Act and the securities laws of all applicable states or unless an
exemption from such registration requirements is available, and the Corporation
has no obligation or present intention of filing a registration statement under
the 1933 Act in respect of any of the Securities except for the Warrant Shares;

 

(j)

(i) the Subscriber (or, if applicable, others for whom it is contracting
hereunder) is solely responsible for obtaining such tax and legal advice as it
considers appropriate in connection with the execution, delivery and performance
by it of this Subscription Agreement and the transactions contemplated hereunder
(including the resale and transfer restrictions referred to herein); and (ii)
the Agent’s counsel is acting as counsel to the Agent and the Corporation’s
counsel is acting as counsel to the Corporation and neither of them are acting
as counsel to the Subscriber;

          (k)

in accepting this Subscription Agreement, the Corporation, the Agent and the
U.S. Affiliate are relying upon the representations and warranties and
acknowledgements of the Subscriber set out herein including, without limitation,
in connection with determining the eligibility of the Subscriber or (if
applicable) the eligibility of others on whose behalf the Subscriber is
contracting hereunder to purchase Units under the Securities Laws. The
Subscriber hereby agrees to notify the Corporation, the Agent and the U.S.
Affiliate immediately of any change in any representation, warranty, covenant or
other information relating to the Subscriber or the beneficial purchaser
contained in this Subscription Agreement which takes place prior to Closing;

          (l)

the Securities are subject to the terms, conditions and provisions of this
Subscription Agreement (including the schedules hereto), the constating
documents of the Corporation and the Agency Agreement;

          (m)

the Warrants are non-transferable, and the certificates evidencing the Common
Shares and Warrants will bear a legend, and the Warrant Shares may bear a
legend, regarding restrictions on transfer as required pursuant to applicable
Securities Laws as set out in Section 8 of this Subscription Agreement;

          (n)

the Subscriber consents to the Corporation making a notation on its records or
giving instructions to any transfer agent of the Securities in order to
implement the restrictions on transfer set forth and described herein;

          (o)

the Agent will receive a commission (including Agent’s Warrants) with respect to
this Offering as set out in Section 14 of this Subscription Agreement;

         

(p)

the Corporation has advised the Subscriber, through the Agent or the U.S.
Affiliate, that the Corporation is relying on an exemption from the requirements
to provide the Subscriber with a prospectus under the Securities Laws or other
applicable securities legislation and, as a consequence of acquiring Units
pursuant to this exemption, (i) certain protections, rights and remedies
provided by the Securities Laws or other applicable securities legislation
including statutory rights of rescission or damages, will not be available to
the Subscriber, (ii) the common law may not provide investors with an adequate
remedy in the event that they suffer investment losses in connection with
securities acquired in a private placement, (iii) the Subscriber may not receive
information that would otherwise be required to be given under the Securities
Laws, and (iv) the Corporation is relieved from certain obligations that would
otherwise apply under the Securities Laws; and

          (q)

no person has made to the Subscriber any written or oral representations:

          (i)

that any person will resell or repurchase the Subscriber’s Securities;

          (ii)

that any person will refund the purchase price of the Subscriber’s Securities;
or

          (iii)

as to the future price or value of any of the Subscriber’s Securities.


--------------------------------------------------------------------------------

- 11 -


5.        Conditions of Closing. The Subscriber acknowledges and agrees that, as
the sale of the Units will not be qualified by a prospectus, such sale is
subject to the condition that the Subscriber (or, if applicable, any others for
whom it is contracting hereunder) sign and return to the Corporation and/or the
Agent and the U.S. Affiliate all relevant documentation required by the
Securities Laws. The Subscriber acknowledges and agrees that the Agent, the U.S.
Affiliate and/or the Corporation may be required to provide the Securities
Regulators or other authorities pursuant to the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) (the “PCMLTFA”) with a list
setting forth the identities of the beneficial purchasers of the Units.
Notwithstanding that the Subscriber may be purchasing Units as agent on behalf
of an undisclosed principal, the Subscriber agrees to provide, on request,
particulars as to the identity of such undisclosed principal as may be required
by the Agent, the U.S. Affiliate and/or the Corporation in order to comply with
the foregoing.

            In the event that the purchase of the Units pursuant to the
provisions of this Subscription Agreement does not occur on or before November
19, 2009 or such later date as agreed to by the Corporation and the Agent, the
Subscription Agreement will be returned to the Subscriber, together with any
payment that has been made in respect of the Units without interest thereon, and
the obligations of the parties hereto shall thereupon terminate.

6.        Acceptance of Offer to Purchase. The acceptance by the Corporation of
the Subscriber’s irrevocable offer to purchase the Units shall constitute an
agreement by the Corporation with the Subscriber that the Subscriber shall have,
in respect of such Units, the benefits of the representations, warranties and
covenants of the Corporation made by the Corporation, and the conditions of
Closing not waived by the Agent, contained in the Agency Agreement. Such
representations, warranties and covenants shall form an integral part of this
Subscription Agreement and shall survive the Closing and shall continue in full
force and effect for the benefit of the Subscriber for a period of two years
after the Closing in accordance with the Agency Agreement.

7.        Representations, Warranties, Acknowledgements and Covenants. The
Subscriber hereby represents and warrants to, and covenants with (on its own
behalf and, if applicable, on behalf of those for whom the Subscriber is
contracting hereunder) the Corporation, the Agent and the U.S. Affiliate (and
acknowledges that the Corporation, the Agent and the U.S. Affiliate are relying
on them), which representations, warranties and covenants shall survive the
Closing, that as at the execution date of this Subscription Agreement and the
Closing Date:

  (a)

the Subscriber and any beneficial purchaser for whom it is acting is resident
in, or if not an individual, has its head office in, the jurisdiction set out on
the execution page of this Subscription Agreement, such address was not created
and is not used solely for the purpose of acquiring the Securities and the
Subscriber was solicited to purchase in such jurisdiction;

            (b)

the Subscriber complies with one of the following:

            (i)

the Subscriber is an “accredited investor” within the meaning of NI 45-106 and:

            A.

is either purchasing the Securities (I) as principal and not for the benefit of
any other person, or is deemed under NI 45-106 to be purchasing the Securities
as principal, or (II) as agent for a beneficial purchaser disclosed in this
Subscription Agreement, and is an agent or trustee with proper authority to
execute all documents required in connection with the purchase of the Securities
on behalf of such disclosed beneficial purchaser and such disclosed beneficial
purchaser for whom the Subscriber is contracting hereunder is purchasing as
principal and not for the benefit of any other person, or is deemed under NI
45-106 to be purchasing the Securities as principal, and such disclosed
beneficial purchaser is an “accredited investor” within the meaning of NI
45-106;

            B.

if the Subscriber is, or the beneficial purchaser for whom the Subscriber is
contracting hereunder is, as the case may be, a person, other than an individual
or investment fund, that has net assets of at least CDN$5,000,000, the
Subscriber was not, or the beneficial purchaser for whom the Subscriber is
contracting hereunder was not, as the case may be, created or used solely to
purchase or hold securities as an accredited investor; and


--------------------------------------------------------------------------------

- 12 -


  C.

the Subscriber has concurrently executed and delivered a certificate in the form
attached as Schedule “A” hereto; or


  (ii)

the Subscriber is purchasing as principal and has purchased that number of Units
having an acquisition cost to the Subscriber of not less than CDN$150,000 to be
paid in cash on the Closing Date;


  (c)

the Subscriber is not a person created, or used solely, to purchase or hold the
Units in order to comply with an exemption from the prospectus requirements of
Securities Laws and if the Subscriber is not an individual, it pre-existed the
Offering and has a bona fide purpose other than investment in the Units;

          (d)

unless the Subscriber has made the representations set forth below in Section
7(f) hereof and has completed Schedule “B” attached hereto:

          (i)

the Subscriber is not a person in the United States or a U.S. Person and is not
acquiring the Securities for the account or benefit of any person in the United
States or U.S. Person;

          (ii)

the Subscriber was not offered the Securities in the United States; and

          (iii)

at the time the buy order for the Securities was originated, the Subscriber was
outside the United States and this Subscription Agreement was not executed or
delivered in the United States;

          (e)

if the Subscriber is not a U.S. Subscriber:

          (i)

the Subscriber understands that if it decides to offer, sell, pledge or
otherwise transfer the Common Shares or the Warrant Shares, such securities may
be offered, sold or otherwise transferred only: (A) to the Corporation; (B)
pursuant to an effective registration statement under the 1933 Act, (C) in
accordance with Rule 144 under the 1933 Act, if available, and in compliance
with applicable state Securities Laws, (D) in accordance with the provisions of
Regulation S, if available, or (E) in a transaction that does not otherwise
require registration under the 1933 Act or any applicable state Securities Laws
(in each case, if an opinion of counsel, of recognized standing reasonably
satisfactory to the Corporation, has been provided to the Corporation to that
effect, if applicable) and further agrees that hedging transactions involving
such securities may not be conducted unless in compliance with the 1933 Act and
other applicable Securities Laws;

          (ii)

the Subscriber acknowledges and agrees that the Securities will be “restricted
securities” within the meaning of Rule 144(a)(3) of the 1933 Act and will remain
“restricted securities” notwithstanding any resale within or outside the United
States unless the sale is completed pursuant to an effective registration
statement under the 1933 Act;

          (iii)

the Subscriber understands that the Corporation is the seller of the Securities
and that, for purposes of Regulation S, a “distributor” is any underwriter,
dealer or other person who participates, pursuant to a contractual arrangement,
in the distribution of securities offered or sold in reliance on Regulation S
and that an “affiliate” is any partner, officer, director or any person directly
or indirectly controlling, controlled by or under common control with any person
in question; except as otherwise permitted by Regulation S, the Subscriber
agrees that it will not, during a one-year distribution compliance period, act
as a distributor, either directly or through any affiliate, or sell, transfer,
hypothecate or otherwise convey the Securities other than to or for the account
or benefit of a non-U.S. Person; and


--------------------------------------------------------------------------------

- 13 -


  (iv)

the Subscriber will not offer, sell or otherwise dispose of the Securities
except in accordance with the transfer restrictions described herein in the
United States or to a U.S. Person unless (A) such offer, sale or disposition is
made in accordance with an exemption from the registration requirements under
the 1933 Act and the Securities Laws of applicable states of the United States,
or (B) the SEC has declared effective a registration statement in respect of
such securities. In the case of (A), the Corporation may require, as a condition
of granting its consent, a legal opinion of a firm reasonably acceptable to the
Corporation confirming that the sale is not subject to the registration
requirement of the 1933 Act;


  (f)

if the Subscriber is a U.S. Subscriber, then:

          (i)

the Subscriber understands and acknowledges that the Securities have not been
registered under the 1933 Act or any state securities laws and that the sale of
the Units contemplated hereby is being made to a limited number of U.S.
Accredited Investors in transactions not requiring registration under the 1933
Act; accordingly the Securities are “restricted securities” within the meaning
Rule 144(a)(3) under the 1933 Act;

          (ii)

the Subscriber has no contract, undertaking, agreement or arrangement with any
person to sell, transfer or pledge to such person, or anyone else, the
Securities or any part thereof, or any interest therein, and has no present
plans to enter into any such contract, undertaking, agreement or arrangement;

          (iii)

the Subscriber acknowledges that the Corporation has not and does not intend to
file a registration statement under the 1933 Act in respect of the Common Shares
and the Warrants, and the Subscriber acknowledges that there may be substantial
restrictions on the transferability of, and that it may not be possible to
liquidate its investment readily in, the Common Shares and the Warrants;

          (iv)

the Subscriber acknowledges that the Corporation has not yet filed a
registration statement under the 1933 Act in respect of the Warrant Shares and,
unless and until the Registration Statement becomes effective, the Subscriber
acknowledges that there may be substantial restrictions on the transferability
of, and that it may not be possible to liquidate its investment readily in, the
Warrant Shares;

          (v)

the Subscriber is a U.S. Accredited Investor and acknowledges that it is
acquiring the Units as an investment for its own account or for the account of a
U.S. Accredited Investor as to which it exercises sole investment discretion and
not with a view to any resale, distribution or other disposition of the Units in
violation of the federal or state securities laws of the United States and the
Subscriber has concurrently executed and delivered a certificate in the form
attached as Schedule “B” hereto. The Subscriber acknowledges that it will be
required to confirm its status as a U.S. Accredited Investor and make similar
representations to those contained in this Section 7(f) at the time of exercise
of any Warrants;

          (vi)

the Subscriber has concurrently executed and delivered a certificate in the form
attached as Schedule “A” hereto;

          (vii)

the Subscriber understands and agrees that there may be material tax
consequences to it of an acquisition, holding or disposition of the Securities.
The Corporation and the Agent give no opinion and make no representation with
respect to the tax consequences under United States, state, local or foreign tax
law of the acquisition, holding or disposition of such securities, and the
Subscriber acknowledges that it is solely responsible for determining the tax
consequences of its investment;

          (viii)

the Subscriber understands that none of the Warrant Shares may be sold or
transferred in the United States or to a U.S. Person prior to the Registration
Statement becoming


--------------------------------------------------------------------------------

- 14 -


effective unless an exemption is available from the registration requirements of
the 1933 Act and applicable state Securities Laws;

  (ix)

the Subscriber understands that if it decides to offer, sell, pledge or
otherwise transfer the Common Shares or the Warrant Shares, such securities may
be offered, sold or otherwise transferred only: (A) to the Corporation; (B)
pursuant to an effective registration statement under the 1933 Act, (C) in
accordance with Rule 144 under the 1933 Act, if available, and in compliance
with applicable state Securities Laws, (D) in accordance with the provisions of
Regulation S, if available, or (E) in a transaction that does not otherwise
require registration under the 1933 Act or any applicable state Securities Laws
(in each case, if an opinion of counsel, of recognized standing reasonably
satisfactory to the Corporation, has been provided to the Corporation to that
effect, if applicable) and further agrees that hedging transactions involving
such securities may not be conducted unless in compliance with the 1933 Act and
other applicable Securities Laws; and


  (g)

if the address of the Subscriber provided in this Subscription Agreement is in a
jurisdiction outside of British Columbia, the Subscriber certifies that the
Subscriber (and beneficial purchaser, if applicable) is not resident in British
Columbia;

          (h)

the Subscriber acknowledges that:

          (i)

no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Securities;

          (ii)

there is no government or other insurance covering the Securities;

          (iii)

there are risks associated with the purchase of the Securities;

          (iv)

there are restrictions on the Subscriber’s (or beneficial purchaser’s, if
applicable) ability to re-sell the Securities and it is the responsibility of
the Subscriber to find out what those restrictions are and to comply with them
before selling the Securities;

          (v)

the Subscriber has had access to such additional information, if any, concerning
the Corporation as it has considered necessary in connection with its investment
decision to acquire the Securities; and

          (vi)

the Corporation has advised the Subscriber that the Corporation is relying on an
exemption from the requirements to provide the Subscriber with a prospectus and
to sell securities through a person registered to sell securities under the BC
Act and, as a consequence of acquiring the Securities pursuant to an exemption,
certain protections, rights and remedies provided by the BC Act, including
statutory rights of rescission and damages, will not be available to the
Subscriber;

          (i)

if the Subscriber is resident outside of Canada and the United States, the
Subscriber:

          (i)

has concurrently executed and delivered a certificate in the form attached as
Schedule “A” hereto;

          (ii)

is knowledgeable of, or has been independently advised as to, the applicable
Securities Laws of the Securities Regulators having application in the
jurisdiction in which the Subscriber is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Subscriber’s Units;

          (iii)

the Subscriber is purchasing the Units pursuant to exemptions from prospectus or
equivalent requirements under applicable Securities Laws or, if such is not
applicable, the Subscriber is permitted to purchase the Units under the
applicable Securities Laws of


--------------------------------------------------------------------------------

- 15 -

the Securities Regulators in the International Jurisdiction without the need to
rely on any exemptions;

  (iv)

the applicable Securities Laws of the authorities in the International
Jurisdiction do not require the Corporation to make any filings or seek any
approvals of any kind whatsoever from any Securities Regulator of any kind
whatsoever in the International Jurisdiction in connection with the issue and
sale or resale of the Subscriber’s Units; and

          (v)

the purchase of the Subscriber’s Units by the Subscriber does not trigger:

          A.

any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction; or

          B.

any continuous disclosure reporting obligation of the Corporation in the
International Jurisdiction; and

         

the Subscriber will, if requested by the Corporation or the Agent, deliver to
the Corporation and the Agent a certificate or opinion of local counsel from the
International Jurisdiction which will confirm the matters referred to in
subparagraphs (iii), (iv) and (v) above to the satisfaction of the Corporation,
acting reasonably;


  (j)

neither the Subscriber nor any party on whose behalf it is acting has been
created or is being used primarily to permit the purchase of the Units without a
prospectus in reliance on an exemption from the prospectus requirements of
applicable securities legislation;

        (k)

if the Subscriber is an individual, the Subscriber has attained the age of
majority and is legally competent to execute this Subscription Agreement and to
take all actions required pursuant hereto and if the Subscriber is not an
individual, this Subscription Agreement has been authorized, executed and
delivered by, and constitutes a legal, valid and binding agreement of the
undersigned and if the Subscriber is a corporation, it has been duly
incorporated and validly exists under the laws of its jurisdiction of
incorporation or continuance and that this Subscription Agreement has been duly
authorized by all necessary corporate action and constitutes a legal and binding
agreement of the corporation;

        (l)

the Subscriber is capable of assessing and evaluating the risks and merits of
this investment as a result of the Subscriber’s financial, investment or
business experience or as a result of advice received from a registered person
other than the Corporation or an affiliate thereof, and the Subscriber or, where
it is not purchasing as principal, each beneficial purchaser is able to bear the
economic loss of its investment;

        (m)

this Subscription Agreement has been duly and validly authorized, executed and
delivered by and constitutes a legal, valid, binding and enforceable obligation
of the Subscriber;

        (n)

the delivery of this Subscription Agreement, the acceptance of it by the
Corporation and the issuance of the Securities to the Subscriber complies with
all applicable laws of the Subscriber’s jurisdiction of residence or domicile
and all other applicable laws and will not cause the Corporation to become
subject to or comply with any disclosure, prospectus or reporting requirements
under any such applicable laws;

        (o)

the Subscriber is not a “control person” of the Corporation as defined in the
applicable Securities Laws, will not become a “control person” by virtue of this
purchase of any of the Securities, and does not intend to act in concert with
any other person to form a control group of the Corporation;

        (p)

neither the Subscriber nor any party on whose behalf it is acting is an
investment club;


--------------------------------------------------------------------------------

- 16 -


  (q)

the Subscriber (or, if applicable, others for whom it is contracting hereunder)
has been advised to consult its own legal and tax advisors with respect to
applicable resale restrictions and tax considerations, and it (or, if
applicable, others for whom it is contracting hereunder) is solely responsible
for compliance with applicable resale restrictions and applicable tax
legislation;

          (r)

the Subscriber has no knowledge of a “material fact” or “material change” (as
those terms are defined in the applicable Securities Laws) in the affairs of the
Corporation that has not been generally disclosed to the public, save knowledge
of this particular transaction;

          (s)

the entering into of this Subscription Agreement and the transactions
contemplated hereby will not result in the violation of any of the terms and
provisions of any law applicable to, or the constating documents of, the
Subscriber or of any agreement, written or oral, to which the Subscriber may be
a party or by which it is or may be bound or the termination of any such
agreement;

          (t)

the Subscriber will execute and deliver within the approved time periods, all
documentation as may be required by applicable Securities Laws and any other
applicable law to permit the purchase of the Units on terms herein set forth;

          (u)

if required by applicable Securities Laws or any other applicable law, the
Subscriber will execute, deliver, file and otherwise assist the Corporation and
the Agent in filing such reports, undertakings and other documents with respect
to the issuance of the Units as may be required;

          (v)

other than the Agent, the U.S. Affiliate and the soliciting dealer group
members, if any, there is no person acting or purporting to act in connection
with the transactions contemplated herein who is entitled to any brokerage or
finder’s fee and if any person establishes a claim that any fee or other
compensation is payable in connection with this subscription for the Units, the
Subscriber covenants to indemnify and hold harmless the Corporation, the Agent
and the U.S. Affiliate with respect thereto and with respect to all costs
reasonably incurred in the defence thereof;

          (w)

the Subscriber (and, if applicable, others for whom it is contracting hereunder)
is not:

          (i)

a licensed broker or dealer in the United States,

          (ii)

an affiliate of a licensed broker or dealer in the United States,

          (iii)

acting as an underwriter (as that term is defined in Section 2(11) of the 1933
Act) in respect of the Common Shares, the Warrants or the Warrant Shares, or

          (iv)

an affiliate of any person that is acting as an underwriter (as that term is
defined in Section 2(11) of the 1933 Act) in respect of the Common Shares, the
Warrants or the Warrant Shares; and

          (x)

The funds representing the Subscription Price which will be advanced by the
Subscriber to the Corporation hereunder will not represent proceeds of crime for
the purposes of PCMLTFA and the Subscriber acknowledges that the Corporation may
in the future be required by law to disclose the Subscriber’s name and other
information relating to this Subscription Agreement and the Subscriber’s
subscription hereunder, on a confidential basis, pursuant to the PCMLTFA. To the
best of the Subscriber’s knowledge (a) none of the subscription funds to be
provided by the Subscriber (i) have been or will be derived from or related to
any activity that is deemed criminal under the law of Canada, the United States,
or any other jurisdiction, or (ii) are being tendered on behalf of a person or
entity who has not been identified to the Subscriber, and (b) the Subscriber
shall promptly notify the Corporation if the Subscriber discovers that any of
such representations ceases to be true, and to provide the Corporation with
appropriate information in connection therewith.


--------------------------------------------------------------------------------

- 17 -


8.

Legends.

        (a)

Common Shares:

        (i)

the Subscriber acknowledges that, in addition to the other legends that may be
required by Securities Laws, the certificates representing the Common Shares
will bear the following legend mandated by Canadian Securities Laws:

       

“CANADIAN LEGEND:

> > > > > UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS
> > > > > SECURITY MUST NOT TRADE THE SECURITY BEFORE [INSERT THE DATE THAT IS
> > > > > FOUR MONTHS AND ONE DAY AFTER THE CLOSING DATE].”;

and, if applicable, the following Exchange legend:

“TSX VENTURE EXCHANGE LEGEND:

> > > > > WITHOUT PRIOR WRITTEN APPROVAL OF THE EXCHANGE AND COMPLIANCE WITH ALL
> > > > > APPLICABLE SECURITIES LEGISLATION, THE SECURITIES REPRESENTED BY THIS
> > > > > CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE
> > > > > TRADED ON OR THROUGH THE FACILITIES OF THE TSX VENTURE EXCHANGE OR
> > > > > OTHERWISE IN CANADA OR TO OR FOR THE BENEFIT OF A CANADIAN RESIDENT
> > > > > UNTIL [INSERT THE DATE THAT IS FOUR MONTHS AND ONE DAY AFTER THE
> > > > > CLOSING DATE].”

provided that subsequent to the expiry of such period, the certificate
representing such securities may be exchanged for a certificate not bearing
these legends.

The certificates representing the Common Shares will also bear the following
legend mandated by the U.S. Securities Laws:

“U.S. LEGEND:

> > > > > THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND
> > > > > EXCHANGE COMMISSION OR THE UNITED STATES SECURITIES COMMISSION OF ANY
> > > > > STATE AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM
> > > > > REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933
> > > > > ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO
> > > > > AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT OR PURSUANT TO
> > > > > AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
> > > > > REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN ACCORDANCE WITH
> > > > > APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
> > > > > INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
> > > > > WITH THE 1933 ACT.”

  (b)

Warrants:

          (i)

the Subscriber acknowledges that, in addition to the other legends that may be
required by Securities Laws, the certificates representing the Warrants will
bear the following legend:


--------------------------------------------------------------------------------

- 18 -


“THESE WARRANTS ARE NOT TRANSFERABLE.”

In addition, the certificates representing the Warrants will bear the following
legend mandated by the U.S. securities laws:

> > > > > “THESE WARRANTS MAY NOT BE EXERCISED BY OR ON BEHALF OF A U.S. PERSON
> > > > > OR PERSON IN THE UNITED STATES UNLESS THE SECURITIES ISSUABLE UPON
> > > > > EXERCISE OF THESE WARRANTS HAVE BEEN REGISTERED UNDER THE SECURITIES
> > > > > ACT OF 1933, AS AMENDED (THE “1933 ACT”) AND THE APPLICABLE SECURITIES
> > > > > LEGISLATION OF ANY SUCH STATE OR AN EXEMPTION FROM SUCH REGISTRATION
> > > > > REQUIREMENTS IS AVAILABLE. “UNITED STATES” AND “U.S. PERSON” ARE AS
> > > > > DEFINED BY REGULATION S UNDER THE 1933 ACT.”

  (c)

Warrant Shares:

          (i)

the Subscriber acknowledges that, in addition to the other legends that may be
required by Securities Laws, the certificates representing any Warrant Shares
issued upon exercise of Warrants on or before the date that is four months and
one day after the Closing Date will bear the following legend mandated by
Canadian Securities Laws:

         

“CANADIAN LEGEND:

> > > > > UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS
> > > > > SECURITY MUST NOT TRADE THE SECURITY BEFORE [INSERT THE DATE THAT IS
> > > > > FOUR MONTHS AND ONE DAY AFTER THE CLOSING DATE].”

and, if applicable, the following Exchange legend:

“TSX VENTURE EXCHANGE LEGEND:

> > > > > WITHOUT PRIOR WRITTEN APPROVAL OF THE EXCHANGE AND COMPLIANCE WITH ALL
> > > > > APPLICABLE SECURITIES LEGISLATION, THE SECURITIES REPRESENTED BY THIS
> > > > > CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE
> > > > > TRADED ON OR THROUGH THE FACILITIES OF THE TSX VENTURE EXCHANGE OR
> > > > > OTHERWISE IN CANADA OR TO OR FOR THE BENEFIT OF A CANADIAN RESIDENT
> > > > > UNTIL [INSERT THE DATE THAT IS FOUR MONTHS AND ONE DAY AFTER THE
> > > > > CLOSING DATE].”

provided that subsequent to the expiry of such period, the certificate
representing such securities may be exchanged for a certificate not bearing
these legends.

In addition, unless the Registration Statement relating to the Warrant Shares
has been declared effective and the Subscriber executes and delivers to the
Corporation such written undertakings as the Corporation and its counsel may
reasonably require in order to ensure full compliance with relevant provisions
of the 1933 Act, the certificates representing any Warrant Shares issued upon
exercise of the Warrants will bear the following legend mandated by the U.S.
securities laws:

--------------------------------------------------------------------------------

- 19 -

“U.S. LEGEND:

> > > > > THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE UNITED STATES
> > > > > SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY
> > > > > STATE AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM
> > > > > REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933
> > > > > ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO
> > > > > AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT OR PURSUANT TO
> > > > > AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
> > > > > REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN ACCORDANCE WITH
> > > > > APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
> > > > > INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
> > > > > WITH THE 1933 ACT.”

9.         Representations, Warranties and Covenants of the Corporation. The
Corporation hereby represents, warrants, covenants and agrees with the
Subscriber as follows:

  (a)

the Corporation will use commercially reasonable efforts to file the
Registration Statement with the SEC within 45 days after the Closing Date;

        (b)

the Corporation will respond to comments, if any are received from the SEC, on
the Registration Statement expeditiously in an effort to cause the SEC to
declare the Registration Statement effective as soon as is practicable after the
date it is filed;

        (c)

the Corporation shall keep the Registration Statement effective until the
earlier of (i) date that the Subscriber can sell all of the Warrant Shares
pursuant to Rule 144 under the 1933 Act and (ii) the date upon which all of the
Warrants have expired without exercise, provided that the Subscriber furnishes
in writing to the Corporation all information within the Subscriber’s possession
or knowledge that the Corporation or its counsel may reasonably require in order
to keep the Registration Statement effective;

        (d)

the Subscriber shall have the benefit of the representations and warranties made
by the Corporation in the Agency Agreement (save and except as waived by the
Agent) as if such representations and warranties were made by the Corporation in
this Subscription Agreement;

        (e)

the Corporation will promptly comply with all filing and other requirements
under all applicable Securities Laws in connection with the Offering;

        (f)

on the Closing Date, the Corporation will have taken all necessary steps to duly
and validly create and issue the Common Shares and the Warrants (and the Warrant
Shares issuable upon exercise thereof); and

        (g)

the net proceeds of the Offering will be used to fund ongoing exploration
programs at the Corporation’s properties in the Patagonia region of Argentina,
working capital and for general corporate purposes.

10.      Information to be Furnished by the Subscriber in connection with the
Registration Statement. The Subscriber shall promptly after receipt of a request
from the Corporation:

  (a)

furnish in writing to the Corporation all information within the Subscriber’s
possession or knowledge required by the applicable rules and regulations of the
SEC and by any applicable Securities Laws concerning the proposed method of sale
or other disposition of the Warrant Shares and the identity of and compensation
to be paid to any proposed broker-dealer(s) to be employed in connection
therewith;


--------------------------------------------------------------------------------

- 20 -


  (b)

execute and deliver to the Corporation such written undertakings as the
Corporation and its counsel may reasonably require in order to ensure full
compliance with relevant provisions of the 1933 Act and the 1934 Act if the
Subscriber desires to sell and distribute the Warrant Shares over a period of
time, or from time to time, at then prevailing market prices, pursuant to the
Registration Statement to be filed by the Corporation; and

        (c)

if, during the effectiveness of the Registration Statement filed pursuant to
this Subscription Agreement, an intervening event should occur which, in the
reasonable opinion of the Corporation’s counsel, makes the prospectus included
in the Registration Statement no longer compliant with the 1933 Act, after
notice containing the facts and legal conclusions relied upon from the
Corporation to the Subscriber of the occurrence of such an event, make no
further sales or other dispositions, or offers therefor, of the Warrant Shares
under such Registration Statement until the Subscriber receives from the
Corporation copies of a new, amended or supplemented prospectus complying with
the 1933 Act as soon as practicable after such notice. The Corporation shall
keep the Subscriber fully informed as to the status of the Corporation’s efforts
which shall be prompt and diligent to cause such new, amended or supplemented
prospectus to be available for use by the Subscriber, provided that the
Subscriber furnishes in writing all information within the Subscriber’s
possession or knowledge that the Corporation or its counsel may reasonably
require in order to ensure that the new, amended or supplemented prospectus
complies with the 1933 Act.

11.      Acknowledgements. The Subscriber acknowledges and agrees that the
foregoing representations and warranties are made by it with the intention that
they may be relied upon by the Corporation, its legal counsel and the Agent, the
U.S. Affiliate and their legal counsel in determining its eligibility or (if
applicable) the eligibility of others on whose behalf it is contracting
hereunder to purchase the Units under applicable securities legislation. The
Subscriber further agrees that by accepting delivery of the Common Shares and
the Warrants on the Closing Date or by having the Agent accept delivery of the
Common Shares and the Warrants on its behalf, it shall be representing and
warranting that the foregoing representations and warranties are true and
correct as at the Closing Time with the same force and effect as if they had
been made by the Subscriber at the Closing Time and that they shall survive the
purchase by the Subscriber of the Units and still continue in full force and
effect notwithstanding any subsequent disposition by the Subscriber of the
Securities. The Corporation, the Agent and the U.S. Affiliate and their legal
counsels shall be entitled to rely on the representations and warranties of the
undersigned contained in this Subscription Agreement, and the Subscriber shall
indemnify and hold harmless the Corporation, its legal counsel and the Agent,
the U.S. Affiliate and their legal counsel for any loss, costs or damages any of
them may suffer as a result of any misrepresentations or any breach or failure
to comply with any covenant or agreement herein of the undersigned.

12.      Indemnity. The Corporation shall indemnify, defend and hold the
Subscriber (which term shall, for the purposes of this section, include the
Subscriber or its shareholders, managers, partners, directors, officers,
members, employees, direct or indirect investors, agents and affiliates and
assignees and the stockholders, partners, directors, members, managers,
officers, employees direct or indirect investors and agents of such affiliates
and assignees) harmless against any and all liabilities, loss, cost or damage,
together with all reasonable costs and expenses related thereto (including
reasonable legal and accounting fees and expenses), arising from, relating to,
or connected with an untrue, inaccurate or breached statement, representation,
warranty or covenant of the Corporation contained herein or in the Agency
Agreement, as the case may be. The Corporation undertakes to the Subscriber to
notify the Agent immediately of any change in any representation, warranty or
other material information relating to the Corporation set forth in this
Subscription Agreement which takes place prior to the Closing Time.

13.      Appointment of Agent. The Subscriber, on its own behalf (or, if
applicable, on behalf of others for whom the Subscriber is contracting
hereunder), hereby:

  (a)

irrevocably authorizes the Agent, in its sole discretion, to act as the
Subscriber’s representative at the Closing, to receive certificates representing
the Subscriber’s Common Shares and Warrants and to execute in its name and on
its behalf all closing receipts and documents required;


--------------------------------------------------------------------------------

- 21 -


  (b)

irrevocably authorizes the Agent to negotiate and settle the form of any
agreement to be entered into in connection with this transaction and to correct
errors and omissions of an administrative nature in order to give effect to this
Subscription Agreement and to extend the time for compliance with, any of the
representations, warranties, covenants or closing conditions under this
Subscription Agreement or the Agency Agreement in such manner and on such terms
and conditions as the Agent may determine, acting reasonably, without in any way
adversely affecting the Subscriber’s obligations or the obligations of such
other subscribers hereunder or to exercise any rights of termination contained
in the Agency Agreement;

        (c)

acknowledges and agrees that the Agent and the Corporation may vary, amend,
alter or waive, in whole or in part, one or more of the conditions or covenants
set forth in this Subscription Agreement or the Agency Agreement in such manner
and on such terms and conditions as it may determine, acting reasonably, upon
the Subscriber’s prior written consent, such consent not to be unreasonably
withheld, except the Agent and the Corporation may extend the Closing Date or
increase the maximum amount of the Offering without additional consent from the
Subscriber; and

        (d)

irrevocably authorizes the Agent to swear, accept, execute, file and record any
documents (including receipts) necessary to accept delivery of the certificates
representing the Common Shares and the Warrants on the Closing and to terminate
this subscription on behalf of the Subscriber pursuant to the terms of the
Agency Agreement.


14.

Compensation of Agent.

        (a)

The Subscriber understands that, in connection with the issue and sale of Units
pursuant to the Offering, the Agent will receive from the Corporation on
Closing:

        (i)

a commission equal to 6% of the gross proceeds from the sale of the Units,
payable in cash; and

        (ii)

non-transferable Agent’s Warrants (the “Agent’s Warrants”) entitling the Agent
to purchase that number of common shares (“Agent’s Warrant Shares”) of the
Corporation equal to 6% of the number of Units sold by the Agent, at an exercise
price of CDN$0.70 per Agent’s Warrant Share for a period of one year following
the Closing Date.

        (b)

No other fee or commission is payable by the Corporation in connection with the
completion of the Offering. However, the Corporation will pay certain fees and
expenses of the Agent in connection with the Offering as set out in the Agency
Agreement.

15.      Nature of Subscription. This subscription is irrevocable except that
the Subscriber reserves the right to withdraw this subscription and to terminate
its obligations hereunder at any time before the Closing Date if the Agent
terminates its obligations with respect to this Offering under the Agency
Agreement, and the Subscriber hereby appoints the Agent as its agent for the
purpose of notifying the Corporation of the withdrawal or termination of this
subscription.

16.      Delivery of Securities. The Subscriber hereby authorizes and directs
the Corporation and the Agent to deliver certificates representing the Common
Shares and the Warrants to be issued to such Subscriber pursuant to this
Subscription Agreement either (a) to the residential or business address
indicated in this subscription or (b) directly to the Subscriber’s account, if
any, maintained with the Agent.

17.      Return of Subscription Funds. The Subscriber hereby authorizes and
directs the Corporation and the Agent to return any funds for unaccepted
subscriptions to the same account from which the funds were drawn, without
interest or penalty, including any customer account maintained with the Agent.

18.      Acceptance of Subscription. This subscription may be accepted in whole
or in part by the Corporation at its sole discretion and the right is reserved
to the Corporation at its sole discretion to allot to any Subscriber less

--------------------------------------------------------------------------------

- 22 -


than the amount of Units subscribed for. Confirmation of acceptance or rejection
of this subscription will be forwarded to the Subscriber promptly after the
acceptance or rejection of the subscription by the Corporation. If this
subscription is rejected in whole, the funds delivered by the Subscriber to the
Agent representing the purchase price for the Units subscribed for herein will
be promptly returned to the same account from which the funds were drawn,
without interest or penalty, including any customer account maintained with the
Agent. If this subscription is accepted only in part, the funds representing the
portion of the purchase price representing that portion of the subscription for
the Units which is not accepted will promptly be similarly returned.

19.      Costs. All costs and expenses incurred by the Subscriber (including any
fees and disbursements of any special counsel obtained by the Subscriber)
relating to the sale of the Units to the Subscriber shall be borne by the
Subscriber.

20.      Execution of Subscription Agreement. The Corporation, the Agent and the
U.S. Affiliate shall be entitled to rely on delivery by facsimile machine or
e-mail of an executed copy of this Subscription Agreement, and acceptance by the
Corporation of such facsimile or e-mail copy shall be equally effective to
create a valid and binding agreement between the Subscriber and the Corporation
in accordance with the terms hereof. If less than a complete copy of this
Subscription Agreement is delivered to the Corporation at Closing, the
Corporation and its counsel are entitled to assume that the Subscriber accepts
and agrees to all of the terms and conditions of the pages not delivered at
Closing unaltered. This Subscription Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same Subscription Agreement.

21.      Collection of Personal Information. The Subscriber acknowledges and
consents to the fact that the Corporation and/or the Agent are collecting the
Subscriber’s personal information for the purpose of fulfilling this
Subscription Agreement and completing the Offering. The Subscriber's personal
information (and, if applicable, the personal information of those on whose
behalf the Subscriber is contracting hereunder) may be disclosed by the
Corporation and the Agent to (a) stock exchanges or securities regulatory
authorities (including the Ontario Securities Commission as referred to below),
(b) the Corporation's registrar and transfer agent, (c) Canadian tax
authorities, (d) authorities pursuant to the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and (e) any of the other
parties involved in the Offering, including legal counsel, and may be included
in record books in connection with the Offering. By executing this Subscription
Agreement, the Subscriber is deemed to be consenting to the foregoing
collection, use and disclosure of the Subscriber's personal information (and, if
applicable, the personal information of those on whose behalf the Subscriber is
contracting hereunder) and to the retention of such personal information for as
long as permitted or required by law or business practice. Notwithstanding that
the Subscriber may be purchasing Units as agent on behalf of an undisclosed
principal, the Subscriber agrees to provide, on request, particulars as to the
nature and identity of such undisclosed principal, and any interest that such
undisclosed principal has in the Corporation, all as may be required by the
Agent and/or the Corporation in order to comply with the foregoing.

Furthermore, the Subscriber is hereby notified that:


  (a)

the Corporation may deliver to any securities commission having jurisdiction
over the Corporation, the Subscriber or this subscription, including the British
Columbia Securities Commission, the Alberta Securities Commission and the
Ontario Securities Commission and/or the SEC (collectively, the “Commissions”)
certain personal information pertaining to the Subscriber, including such
Subscriber’s full name, residential address and telephone number, the number of
shares or other securities of the Corporation owned by the Subscriber, the
number of Units purchased by the Subscriber and the total purchase price paid
for such Units, the prospectus exemption relied on by the Corporation and the
date of distribution of the Units,

        (b)

such information is being collected indirectly by the Commissions under the
authority granted to them in securities legislation,

        (c)

such information is being collected for the purposes of the administration and
enforcement of the securities laws, and


--------------------------------------------------------------------------------

- 23 -


  (d)

the Subscriber may contact the following public official in Ontario with respect
to questions about the Ontario Securities Commission’s indirect collection of
such information at the following address and telephone number:

       

Administrative Assistant to the Director of Corporate Finance
Ontario Securities Commission
Suite 1903, Box 55, 20 Queen Street West
Toronto, Ontario, M5H 3S8
Telephone: (416) 593-8086

22.      Anti-Money Laundering Legislation. In order to comply with legislation
aimed at the prevention of money laundering, the Corporation may require
additional information concerning investors from time to time and the Subscriber
agrees to provide all such information. The Subscriber acknowledges that if, as
a result of any information or other matter which comes to the Corporation's
attention, any director, officer or employee of the Corporation or any
investment advisor, or their respective professional advisors, knows or suspects
that an investor is engaged in money laundering, such person is required to
report such information or other matter to the Financial Transactions and
Reports Analysis Centre of Canada and such report shall not be treated as a
breach of any restriction upon the disclosure of information imposed by Canadian
law or otherwise.

23.      Consent. By executing this Subscription Agreement, the Subscriber (on
its own behalf and, if applicable, on behalf of each beneficial purchaser on
whose behalf the Subscriber is acting) acknowledges and expressly consents to:

  (a)

the disclosure of Personal Information by the Corporation to the Exchange (as
described in Exchange Appendix 6A, a copy of which is attached as Schedule “D”)
pursuant to Form 4B; and

        (b)

the collection, use and disclosure of Personal Information by the Exchange for
the purposes described in Appendix 6A or as otherwise identified by the
Exchange, from time to time.

For the purposes of this Section 23, “Personal Information” means any
information about the Subscriber.

24.      Governing Law. The contract arising out of this Subscription Agreement
shall be governed by and construed in accordance with the laws of the Province
of British Columbia and the laws of Canada applicable therein.

25.      Survival of Representations and Warranties. The covenants,
representations and warranties contained herein shall survive the Closing and
continue in full force and effect for a period of two years following the
Closing.

26.      Assignment. The terms and provisions of this Subscription Agreement
shall be binding upon and enure to the benefit of the Subscriber, the
Corporation and the Agent and their respective heirs, executors, administrators,
successors and assigns; provided however, that: (a) this Subscription Agreement
may not be assigned by the Subscriber without the consent of the Corporation and
the Agent, in their discretion, other than the assignment by a Subscriber who is
acting as nominee or agent to the beneficial owner; and (b) this Subscription
Agreement may not be assigned by the Agent on behalf of the Subscriber without
the consent of the Subscriber, acting reasonably. The benefits and the
obligations of this Subscription Agreement, insofar as they apply to the
Subscriber, shall pass with any assignment or transfer of the Securities.

27.      Entire Agreement and Headings. Except as otherwise stated herein, this
Subscription Agreement (including the schedules hereto) constitutes the entire
agreement between the Subscriber and the Corporation relating to the subject
matter hereof and there are no representations, warranties, covenants,
understandings or other agreements relating to the subject matter hereof except
as stated or referred to herein. This Subscription Agreement may be amended or
modified in any respect by written instrument only. The headings contained
herein are for convenience only and shall not affect the meanings or
interpretation hereof.

28.      Effective Date. The Subscription Agreement is intended to and shall
take effect on the later of the date it has been accepted by the Corporation and
the effective date of the Agency Agreement.

--------------------------------------------------------------------------------

- 24 -


29.      Time of Essence. Time shall be of the essence of this Subscription
Agreement.

30.      Language. It is the express wish of the Subscriber that the
Subscription Agreement and any related documentation be drawn up in English
only. Il est de la volonté expresse du souscripteur que la convention de
souscription ainsi que tout document connexe soient rédigés en langue anglaise
uniquement.

--------------------------------------------------------------------------------

SCHEDULE “A”

ACCREDITED INVESTOR STATUS CERTIFICATE

Capitalized terms not specifically defined in this certificate have the meaning
ascribed to them in the Subscription Agreement to which this certificate is
attached.

The undersigned Subscriber hereby represents, warrants and certifies to the
Corporation, as an integral part of the attached Subscription Agreement, that
he, she or it is and at Closing will be, correctly and in all respects described
by the category or categories set forth directly next to which the Subscriber
has marked below.

[  ] (1)

a Canadian financial institution, or a Schedule III bank.

   



[  ] (2)

the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada).

   



[  ] (3)

a subsidiary of any person referred to in paragraphs (1) or (2), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary.

   



[  ] (4)

a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer, other than a person registered solely as a limited
market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador).

   



[  ] (5)

an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (4).

   



[  ] (6)

the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly owned entity of the Government of Canada or a jurisdiction of
Canada.

   



[  ] (7)

a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’île de
Montréal or an intermunicipal management board in Québec.

   



[  ] (8)

any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government.

   



[  ] (9)

a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada.

   



[  ] (10)

an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but net of any related liabilities, exceeds CDN$1,000,000.

   



[  ] (11)

an individual whose net income before taxes exceeded CDN$200,000 in each of the
2 most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded CDN$300,000 in each of the 2 most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year.

   



[  ] (12)

an individual who, either alone or with a spouse, has net assets of at least
CDN$5,000,000.

   



[  ] (13)

a person, other than an individual or investment fund, that has net assets of at
least CDN$5,000,000 as shown on its most recently prepared financial statements.

   



[  ] (14)

an investment fund that distributes or has distributed its securities only to


  (a)

a person that is or was an accredited investor at the time of the distribution,

        (b)

a person that acquires or acquired securities in the circumstances referred to
in sections 2.10 [Minimum amount investment], or 2.19 [Additional investment in
investment funds] of NI 45-106, or

        (c)

a person described in paragraph (i) or (ii) that acquires or acquired securities
under section 2.18 [Investment fund reinvestment] of NI 45-106.


--------------------------------------------------------------------------------

- A2 -

[  ] (15)

an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt.

   



[  ] (16)

a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be.

   



[  ] (17)

a person acting on behalf of a fully managed account managed by that person, if
that person


  (a)

is registered or authorized to carry on business as an adviser or the equivalent
under the securities legislation of a jurisdiction of Canada or a foreign
jurisdiction, and

        (b)

in Ontario, is purchasing a security that is not a security of an investment
fund.


[  ] (18)

a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded.

   



[  ] (19)

an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (1) to (4) or paragraph (9) in form and
function.

   



[  ] (20)

a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors.

   



[  ] (21)

an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser.

   



[  ] (22)

a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as


  (a)

an accredited investor, or

        (b)

an exempt subscriber in Alberta or British Columbia after NI 45-106 comes into
force.

Note: A summary of the meanings of some of the terms used in this Accredited
Investor Status Certificate follows the signature block below.

DATED ________________________________, 2009

      Signature of Subscriber           Name of Subscriber                      
Address of Subscriber


--------------------------------------------------------------------------------

- A3 -

For the purposes of this Accredited Investor Status Certificate, the following
definitions are included for convenience:

  (a)

“affiliate” means that an issuer is an affiliate of another issuer if:

            (i)

one of them is the subsidiary of the other, or

            (ii)

each of them is controlled by the same person.

            (b)

“Canadian financial institution” means

            (i)

an association governed by the Cooperative Credit Associations Act (Canada) or a
central cooperative credit society for which an order has been made under
section 473(1) of that Act, or

            (ii)

a bank, loan corporation, trust company, trust corporation, insurance company,
treasury branch, credit union, caisse populaire, financial services cooperative,
or league that, in each case, is authorized by an enactment of Canada or a
jurisdiction of Canada to carry on business in Canada or a jurisdiction of
Canada.

            (c)

“company” means any corporation, incorporated association, incorporated
syndicate or other incorporated organization;

            (d)

“control” means as follows: a person (first person) is considered to control
another person (second person) if:

            (i)

the first person beneficially owns or directly or indirectly exercises control
or direction over securities of the second person carrying votes which, if
exercised, would entitle the first person to elect a majority of the directors
of the second person, unless that first person holds the voting securities only
to secure an obligation,

            (ii)

the second person is a partnership, other than a limited partnership, and the
first person holds more than 50% of the interests of the partnership, or

            (iii)

the second person is a limited partnership and the general partner of the
limited partnership is the first person;

            (e)

“entity” means a company, syndicate, partnership, trust or unincorporated
organization;

            (f)

“financial assets” means cash, securities, or any contract of insurance or
deposit or evidence thereof that is not a security for the purposes of the
securities legislation;

            (g)

“fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client’s express consent to a
transaction;

            (h)

“mutual fund” means:

            (i)

for the purposes of British Columbia law,

            (A)

an issuer of a security that entitles the holder to receive on demand, or within
a specified period after demand, an amount computed by reference to the value of
a proportionate interest in the whole or in a part of the net assets, including
a separate fund or trust account, of the issuer of the security,

            (B)

an issuer described in an order that the commission may make under section 3.2
of the Securities Act (B.C.), and


--------------------------------------------------------------------------------

- A4 -

  (C)

an issuer that is in a class of prescribed issuers,


 

but does not include an issuer, or a class of issuers, described in an order
that the commission may make under section 3.1 of the Securities Act (B.C.);

          (ii)

for the purposes of Alberta law,

          (A)

an issuer whose primary purpose is to invest money provided by its security
holders and whose securities entitle the holder to receive on demand, or within
a specified period after demand, an amount computed by reference to the value of
a proportionate interest in the whole or in part of the net assets, including a
separate fund or trust account, of the issuer, or

          (B)

an issuer that is designated as a mutual fund under section 10 of the Alberta
Securities Act (Alberta) or in accordance with the regulations,

         

but does not include an issuer, or class of issuers, that is designated under
section 10 of the Alberta Securities Act (Alberta) not to be a mutual fund;

          (iii)

for the purposes of Ontario law, an issuer whose primary purpose is to invest
money provided by its security holders and whose securities entitle the holder
to receive on demand, or within a specified period after demand, an amount
computed by reference to the value as a proportionate interest in the whole or
in part of the net assets, including a separate fund or trust account, of the
issuer;

          (iv)

for the purposes of Quebec law, a company issuing shares which must, on request
of the holder, redeem them at their net asset value;


  (i)

“non-redeemable investment fund” means an issuer:

            (i)

whose primary purpose is to invest money provided by its security holders;

            (ii)

that does not invest,

            (A)

for the purpose of exercising or seeking to exercise control of an issuer, other
than an issuer that is a mutual fund or a non-redeemable investment fund, or

            (B)

for the purpose of being actively involved in the management of any issuer in
which it invests, other than an issuer that is a mutual fund or a non-redeemable
investment fund, and

            (iii)

that is not a mutual fund;

            (j)

“person” includes

            (i)

an individual,

            (ii)

a corporation,

            (iii)

a partnership, trust, fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not, and

            (iv)

an individual or other person in that person's capacity as a trustee, executor,
administrator or personal or other legal representative;


--------------------------------------------------------------------------------

- A5 -


  (k)

“portfolio adviser” means:

          (i)

a portfolio manager; or

          (ii)

a broker or investment dealer exempted from registration as an adviser under
section 148 of the regulation made under the Securities Act (Ontario) if that
broker or investment dealer is not exempt from the by-laws or regulations of the
Toronto Stock Exchange or the Investment Dealers’ Association of Canada referred
to in that section;

          (l)

“related liabilities” means liabilities incurred or assumed for the purpose of
financing the acquisition or ownership of financial assets or liabilities that
are secured by financial assets; and

          (m)

“spouse” means an individual who:

          (i)

is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada) from the other individual,

          (ii)

is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender, or

          (iii)

in Alberta, is an individual referred to in paragraph (i) or (ii), or is an
adult interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta);

          (n)

“subsidiary” means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary.


--------------------------------------------------------------------------------

SCHEDULE “B”

U.S. ACCREDITED INVESTOR STATUS CERTIFICATE

Capitalized terms not specifically defined in this certificate have the meaning
ascribed to them in the Subscription Agreement to which this certificate is
attached.

This U.S. Accredited Investor Status Certificate is for use by each Subscriber
that has indicated an interest in purchasing Units of the Corporation. The
purpose of this U.S. Accredited Investor Status Certificate is to assure the
Corporation that each Subscriber will meet the standards imposed by the 1933 Act
and the appropriate exemptions of applicable state securities laws. The
Corporation will rely on the information contained in this U.S. Accredited
Investor Status Certificate for the purposes of such determination. This U.S.
Accredited Investor Status Questionnaire is not an offer of the Units or any
other securities of the Corporation in any state other than those specifically
authorized by the Corporation.

The undersigned Subscriber hereby represents, warrants and certifies to the
Corporation, the Agent and the U.S. Affiliate, as an integral part of the
attached Subscription Agreement, that the Subscriber satisfies, and at Closing
will satisfy, one or more of the categories of “Accredited Investors”, as
defined by Regulation D promulgated under the 1933 Act, as indicated below:
(Please initial in the space provide those categories, if any, of an “Accredited
Investor” which the Subscriber satisfies.)

________

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Units, with
total assets in excess of US$5,000,000.

 



________

A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of purchase exceeds US$1,000,000.

 



________

A natural person who had an individual income in excess of US$200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
US$300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year.

 



________

A “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance Corporation as defined in Section 2(13) of the 1933 Act; an
investment Corporation registered under the Investment Corporation Act of 1940
(United States) or a business development Corporation as defined in Section
2(a)(48) of such Act; a Small Business Investment Corporation licensed by the
U.S. Small Business Administration under Section 301(c) or (d) of the Small
Business Investment Act of 1958 (United States); a plan with total assets in
excess of US$5,000,000 established and maintained by a state, a political
subdivision thereof, or an agency or instrumentality of a state or a political
subdivision thereof, for the benefit of its employees; an employee benefit plan
within the meaning of the Employee Retirement Income Security Act of 1974
(United States) whose investment decisions are made by a plan fiduciary, as
defined in Section 3(21) of such Act, which is either a bank, savings and loan
association, insurance Corporation or registered investment adviser, or if the
employee benefit plan has total assets in excess of US$5,000,000, or, if a
self-directed plan, whose investment decisions are made solely by persons that
are accredited investors.

 



________

A private business development Corporation as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940 (United States).

 



________

A trust with total assets in excess of US$5,000,000, not formed for the specific
purpose of acquiring the Units, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) under the 1933 Act.


--------------------------------------------------------------------------------

- B2 -


________

An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories.

Note that prospective Subscriber claiming to satisfy one of the above categories
of Accredited Investor may be required to supply the Corporation with a balance
sheet, prior years’ federal income tax returns or other appropriate
documentation to verify and substantiate the Subscriber’s status as an
Accredited Investor.

If the Subscriber is an entity which initialled the last category in reliance
upon the Accredited Investor categories above, state the name, address, total
personal income from all sources for the previous calendar year, and the net
worth (exclusive of home, home furnishings and personal automobiles) for each
equity owner of the said entity:

______________________________________________________________________________

The Subscriber hereby certifies that the information contained in this U.S.
Accredited Investor Status Certificate is complete and accurate and the
Subscriber will notify the Corporation promptly of any change in any such
information. If this U.S. Accredited Investor Status Certificate is being
completed on behalf of a corporation, partnership, trust or estate, the person
executing on behalf of the Subscriber represents that it has the authority to
execute and deliver this U.S. Accredited Investor Status Certificate on behalf
of such entity.

IN WITNESS WHEREOF, the undersigned has executed this U.S. Accredited Investor
Status Certificate as of ______________________, 2009.

If a Corporation, Partnership or Other Entity:   If an Individual:            
Print of Type Name of Entity   Signature             Signature of Authorized
Signatory   Print or Type Name             Type of Entity   Social Security/Tax
I.D. No. (if applicable)


--------------------------------------------------------------------------------

 

    



SCHEDULE “C”

FORM 4C

CORPORATE PLACEE REGISTRATION [tsx.gif]

Where subscribers to a Private Placement are not individuals, the following
information about the placee must be provided if such subscribers:

(a)           will hold more than 5% of the Issuer’s issued and outstanding
Listed Shares on a upon completion of the Private Placement; or

(b)           are subscribing for more than 25% of the Private Placement.

This Form will remain on file with the Exchange. The corporation, trust,
portfolio manager or other entity (the “Placee”) need only file it on one time
basis, and it will be referenced for all subsequent Private Placements in which
it participates. If any of the information provided in this Form changes, the
Placee must notify the Exchange prior to participating in further placements
with Exchange listed Issuers. If as a result of the Private Placement, the
Placee becomes an Insider of the Issuer, Insiders of the Placee are reminded
that they must file a Personal Information Form (2A) or, if applicable,
Declarations, with the Exchange.

1.

Placee Information:

      Name:           Complete Address:          


Jurisdiction of Incorporation or Creation:

      2.

(a)        Is the Placee purchasing securities as a portfolio manager (Yes/No)?

   

(b)        Is the Placee carrying on business as a portfolio manager outside of
Canada (Yes/No)? ______________

    3.

If the answer to 2(b) above was “Yes”, the undersigned certifies that:


  (a)

it is purchasing securities of an Issuer on behalf of managed accounts for which
it is making the investment decision to purchase the securities and has full
discretion to purchase or sell securities for such accounts without requiring
the client’s express consent to a transaction;

        (b)

it carries on the business of managing the investment portfolios of clients
through discretionary authority granted by those clients (a “portfolio manager”
business) in  ____________________ [jurisdiction], and it is permitted by law to
carry on a portfolio manager business in that jurisdiction;

        (c)

it was not created solely or primarily for the purpose of purchasing securities
of the Issuer;

        (d)

the total asset value of the investment portfolios it manages on behalf of
clients is not less than $20,000,000; and


--------------------------------------------------------------------------------

- C2 -

  (e)

it has no reasonable grounds to believe, that any of the directors, senior
officers and other insiders of the Issuer, and the persons that carry on
investor relations activities for the Issuer has a beneficial interest in any of
the managed accounts for which it is purchasing.


4.

If the answer to 2(a). above was “No”, please provide the names and addresses of
Control Persons of the Placee:


Name* City Province or State Country                                

*           If the Control Person is not an individual, provide the name of the
individual that makes the investment decisions on behalf of the Control Person.

The undersigned acknowledges that it is bound by the provisions of applicable
Securities Law, including provisions concerning the filing of insider reports
and reports of acquisitions.

Acknowledgement - Personal Information

1.1           “Personal Information” means any information about an identifiable
individual, and includes information contained in sections 1, 2 and 4, as
applicable, of this Form.

The undersigned hereby acknowledges and agrees that it has obtained the express
written consent of each individual to:

(a)

the disclosure of Personal Information by the undersigned to the Exchange (as
defined in Appendix 6B) pursuant to this Form; and

    (b)

the collection, use and disclosure of Personal Information by the Exchange for
the purposes described in Appendix 6B or as otherwise identified by the
Exchange, from time to time.

Dated at ________________________ on _________________________________.

      (Name of Subscriber - please print)           (Authorized Signature)      
    (Official Capacity - please print)           (please print name of
individual whose signature   appears above)

THIS IS NOT A PUBLIC DOCUMENT

--------------------------------------------------------------------------------

 




SCHEDULE “D”

APPENDIX 6A
ACKNOWLEDGEMENT – PERSONAL INFORMATION [tsx.gif]

TSX Venture Exchange Inc. and its affiliates, authorized agents, subsidiaries
and divisions, including the TSX Venture Exchange (collectively referred to as
“the Exchange”) collect Personal Information in certain Forms that are submitted
by the individual and/or by an Issuer or Applicant and use it for the following
purposes:

 * to conduct background checks,
 * to verify the Personal Information that has been provided about each
   individual,
 * to consider the suitability of the individual to act as an officer, director,
   insider, promoter, investor relations provider or, as applicable, an employee
   or consultant, of the Issuer or Applicant,
 * to consider the eligibility of the Issuer or Applicant to list on the
   Exchange,
 * to provide disclosure to market participants as to the security holdings of
   directors, officers, other insiders and promoters of the Issuer, or its
   associates or affiliates,
 * to conduct enforcement proceedings, and
 * to perform other investigations as required by and to ensure compliance with
   all applicable rules, policies, rulings and regulations of the Exchange,
   securities legislation and other legal and regulatory requirements governing
   the conduct and protection of the public markets in Canada.

As part of this process, the Exchange also collects additional Personal
Information from other sources, including but not limited to, securities
regulatory authorities in Canada or elsewhere, investigative, law enforcement or
self-regulatory organizations, regulations services providers and each of their
subsidiaries, affiliates, regulators and authorized agents, to ensure that the
purposes set out above can be accomplished.

The Personal Information the Exchange collects may also be disclosed:

(a)

to the agencies and organizations in the preceding paragraph, or as otherwise
permitted or required by law, and they may use it in their own investigations
for the purposes described above; and

    (b)

on the Exchange’s website or through printed materials published by or pursuant
to the directions of the Exchange.

The Exchange may from time to time use third parties to process information
and/or provide other administrative services. In this regard, the Exchange may
share the information with such third party service providers.

--------------------------------------------------------------------------------